Citation Nr: 0533812	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-19 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1975 to January 
1979 and from July 1980 to November 1981.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from November 2001 and April 2002 decisions 
by the RO which denied service connection for a low back and 
right knee disability, and hepatitis C, respectively.  A 
video conference hearing before the undersigned member of the 
Board was held in October 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

At the personal hearing in October 2005, the veteran 
testified that he injured his right knee when he fell off a 
ladder while serving aboard the USS Juneau in 1975, and that 
he subsequently underwent surgery for a chipped knee cap at 
Balboa Naval Hospital shortly thereafter.  He said that he 
was hospitalized for about a week and was in rehabilitation 
for about six months before returning to full duty.  He 
testified that he injured his back while serving aboard the 
USS Mobile sometime in the autumn (a buddy statement 
identified late 1976) and that he had chronic problems ever 
since.  He reinjured his back in an industrial accident in 
1990, for which he received Worker's Compensation, and 
underwent surgery at the University of Wisconsin in Madison 
shortly after the accident.  He said that he was initially 
granted Social Security disability in 1991 for about two 
years and attempted to return to work but wasn't able to 
continue and went back on disability around 1996.  The 
evidence of record indicates that he was awarded Social 
Security disability in March 2002, effective from December 
2000.  

The veteran also asserted that his hepatitis could be related 
to a tattoo he got while he was in the Navy in the Far East 
during his first period of service.  The evidentiary record 
indicates that the veteran had a history of chronic alcohol 
and drug use, and that he stopped drinking in 2001 when he 
was diagnosed with hepatitis.  

Unfortunately, the veteran did not inform VA of his 1990 
industrial accident, the subsequent surgery and worker's 
compensation claim, or the award of disability by the Social 
Security Administration in 1991 and 1996, until the 
videoconference hearing in 2005.  Therefore, no attempt has 
ever been made to obtain these records.  As this evidence is 
relevant to his claims, the case must be remanded to comply 
with VA's duty to assist under the VCAA.  

The evidentiary record as currently constituted includes 
copies of the veteran's September 1975 and July 1980 entrance 
examination reports and a partial 1980 Report of Medical 
History.  The latter report noted a surgical scar on the 
right knee and a tattoo, defects which were not identified on 
the September 1975 entrance examination.  The latter report 
also indicated that an orthopedic consult of the right knee 
was conducted and that the veteran was qualified for duty.  

The evidentiary record indicates that several attempts were 
made to obtain the veteran's complete service medical 
records, including at least three requests to the Naval 
Reserve Personnel Center (NRPC) in New Orleans.  While there 
were several replies from the National Personal Records 
Center (NPRC), including the recently discovered service 
medical records received in January 2005, it does not appear 
that any response was received from the NRPC.  As this case 
must be remanded, another attempt should be made to obtain 
all of the veteran's service medical records from both the 
NPRC and NRPC.  This should include a search at the NPRC for 
all clinical records for hospitalization at Balboa Naval 
Hospital in 1975.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to obtain a list of all VA and non-VA 
health care providers who have treated 
the veteran for any low back or right 
knee problems since service.  Of 
particular interest are the names and 
addresses of his employer in 1990 when he 
injured his back, the dates of his 
surgery at the University of Wisconsin in 
Madison, and any records or information 
pertaining to his Worker's Compensation 
claim in 1990.  The veteran should also 
be asked to be more specific as to the 
date of his right knee injury in service, 
i.e., month or time of year.  

After obtaining written consent from the 
veteran, the RO should obtain all 
available medical records from the 
identified sources.  The RO should 
contact his former employer and obtain 
copies of all employment medical records, 
including those pertaining to his 
Worker's Compensation claim in 1990.  The 
employer should also note the beginning 
and ending dates of employment and the 
reason for the veteran's termination.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.  

2.  The RO should contact the National 
Personnel Records Center (NPRC) and the 
Naval Reserve Personnel Center (NRPC), or 
any other appropriate agency, and request 
all available service medical records, 
including any clinical records for 
hospitalization at Balboa Naval Hospital 
in 1975 (or the time specified by the 
veteran).  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the award of Social Security 
disability benefits in 1991, 1996, and 
2002, including the administrative 
decisions and all medical records relied 
upon concerning those claims.  

4.  If the veteran meets the requirements 
set forth in the VCAA and implementing 
regulations concerning when a veteran is 
to be provided a VA examination, a VA 
orthopedic examination should be ordered 
to determine the nature and etiology of 
any identified right knee and/or low back 
disability.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be accomplished.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any identified disability had 
its onset in military service.  The 
clinical findings and reasons that form 
the basis of any opinion should be 
clearly set forth in the report.  If the 
physician is unable to make any 
determination, he or she should so state 
and indicate the reasons.  The findings 
should be type or otherwise recorded in a 
legible manner for review purposes.  

5.  If evidence is presented that he got 
a tatoo in service, the veteran should be 
afforded an appropriate VA examination 
determine the etiology, and if feasible, 
date of onset his hepatitis C.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  The physician 
should render an opinion as to whether it 
at least as likely as not that the 
veteran's hepatitis is etiologically 
related to the tattoo he got in service 
or to his history of chronic alcohol 
abuse and/or drug use?  If the examiner 
is unable to answer the question, he or 
she should so indicate and include an 
explanation.  A complete rationale must 
be provided for any conclusion reached or 
opinion expressed.  The clinical findings 
and reasons upon which any opinion is 
based should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

7.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

